DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021, has been entered.
Election/Restrictions
Applicants amended base claim 1 in the claim-set of January 13, 2021, to permit only specified cyclic rings at variable R1.  Therefore, the prior art rejection of 10/14/2020 drawn to a “methyl” at R1
The Examiner has extended the Markush search in/for/during this Office Action to a compound of formula I from claim 1, wherein Y is CR11, wherein R11 is methyl; Z is CR10, wherein R10 is –NH2; R7 is –CN; R8 is methyl; R2 and R3 are each hydrogen; R1 is phenyl, further substituted by one or more R1a, R1b, and R1c, wherein R1a, R1b, and R1c are each independently:  hydrogen(s) and methyl (C1alkyl), wherein the methyl is further substituted with 3 fluoros.
The Examiner envisions many more RCEs being required due to the number of species of formula I from claim 1 that still need to be searched (following Markush search practice).  Moreover, once claim 1 is eventually determined to be free of the prior art, then and only then will searching commence on base independent claim 12, which does not currently depend on base independent claim 1.  Applicants should independently verify each compound of claim 12 is a species of genus Formula I from claim 1 (even if they do not update claim 12 to depend on claim 1) as this could speed up prosecution.  Once claim 1 is determined to be free of the prior art, each compound of claim 12 will have to be searched, wherein the Markush searches will stop and a rejection/Office Action written once a compound with prior art is found.  This is the Markush search practice currently being employed for the genus formula I of claim 1.  If all compounds from claim 12 are encompassed within the genus formula I of claim 1, then, no new prior art rejections will be likely from claim 12.
The next Action can properly be made FINAL if any one of the following occurs:
(1)	Applicants do not overcome any rejection(s) in this Office Action thereby requiring the Examiner to maintain said rejection(s); and/or 

(3)	Applicants’ claim amendments necessitate a new ground(s) of rejection(s).  MPEP 803.02(III)(D) applies here.
The scope of prior art and double patent art searching is limited to Applicants’ elected species and the extended Markush searches conducted to date as detailed in previous Office Actions.  The full scope of base independent claims 1 and 12, upon which all other claims depend, has not been searched as of yet for either prior art or double patent art references.
Claims 1-2, 6-8, 10-13, and 16-20 read on Applicants’ elected species and the extended searches conducted to date.
Claims 5 and 21-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the election of species requirement in the reply filed on 03/17/2020.
Current Status of 16/471,679
Currently amended claims 1-2, 6-8, 10-13, and 16-20 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/471,679, filed 06/20/2019, and having 1 RCE-type filing therein, as a national stage entry 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of January 13, 2021.
The Examiner has reviewed the claim amendments and Reply of 01/13/2021.
The claim objection against claim 19 (see paragraph 20 in Final Office Action) is withdrawn since Applicants revised to -- of claim 16 -- , as requested.
Applicants narrowed the R1 by removing “alkyl” as an embodiment thereby rendering moot the prior art rejection (see paragraphs 21-22) in the Final Office Action.
Response to Amendment
Claim Objections
Claim 12 is objected to for the following compounds that do not have semicolons at the end of each compound  (see location denoted by arrows):

    PNG
    media_image1.png
    260
    1196
    media_image1.png
    Greyscale
 (page 9); 

    PNG
    media_image2.png
    158
    1076
    media_image2.png
    Greyscale
 (page 10); 

    PNG
    media_image3.png
    173
    1124
    media_image3.png
    Greyscale
 (page 10); 

    PNG
    media_image3.png
    173
    1124
    media_image3.png
    Greyscale
 (page 12); 

    PNG
    media_image3.png
    173
    1124
    media_image3.png
    Greyscale
 (page 19); and 

    PNG
    media_image4.png
    159
    926
    media_image4.png
    Greyscale
 (page 19).

Applicants are asked to place a semicolon after each of the previously identified compounds.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS 1 (American Chemical Society.  Chemical Abstract Service.  RN 1643120-00-6.  Entered into STN/first made available to the public on 15 January 2015).
The reference ACS 1 teaches the compound:

    PNG
    media_image5.png
    695
    845
    media_image5.png
    Greyscale
 (see enclosed “ACS 1 reference”), which anticipates a compound of formula I of instant claim 1, wherein Y is CR11, wherein R11 is methyl; Z is CR10, wherein R10 is –NH2; R7 is –CN; R8 is methyl; R2 and R3 are each hydrogen; R1 is phenyl, further substituted by one or more R1a, R1b, 1c, wherein R1a, R1b, and R1c are each independently:  hydrogen(s) and methyl (C1alkyl), wherein the methyl is further substituted with 3 fluoros.
	This anticipates instant claims 1-2 and 7-8.
Conclusion
Claims 6, 10-11, 13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, this is in context to Markush search extension practice.  See paragraph 25, below.
Claim 12 is objected to for missing semicolons (see “Claim Objections” section, above).
Claims 1-2 and 7-8 are not presently allowable as written.
The claim dispositions, above, are expected to change as Applicants overcome the existing prior art rejection, and thereby necessitate the Examiner to extend the search (following Markush search extension) to additional species of (1) genus formula I of claim 1; and then (2) (once claim 1 is determined to be free of the prior art) each compound of claim 12.  Markush search extension practice applies.  See MPEP 803.02(III)(D).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625